In an action, inter alia, to recover funds pursuant to a letter of credit, the defendant appeals from an order of the Supreme Court, Queens County (Posner, J.), dated November 2, 2001, which denied its motion for leave to renew that branch of its prior motion which was for summary judgment dismissing the second cause of action.
Ordered that the appeal is dismissed, without costs or disbursements.
The defendant contends that the Supreme Court erred in denying its motion for leave to renew that branch of its prior motion which was for summary judgment dismissing the plaintiffs second cause of action. However, the appeal has been rendered academic in light of our determination of the appeal from the order dated February 6, 2001 (see ITM Enters. v Bank of N.Y., 302 AD2d 359 [decided herewith]). Krausman, J.P., Friedmann, Mastro and Rivera, JJ., concur.